Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1080
                     Lower Tribunal No. F03-24991A
                          ________________


                           Simon R. Pearsall,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.

      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Simon R. Pearsall, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.